Title: To George Washington from Samuel Holden Parsons, 6 April 1782
From: Parsons, Samuel Holden
To: Washington, George


                        
                            Dear General
                            Danbury 6th Apl 1782
                        
                        When I was last with you I forgot to mention the Name of Mr William Heron of Redding who has for several
                            Years had Opportunities of informing himself of the State of the Enemy, their Designs & Intentions with more
                            certainty & Precision than most Men who have been imploy’d: as I have now left Service I think it my Duty to
                            inform your Excellency of this Person & my Reasons for beleiving him more capable of rendering Service that Way
                            than most People are; that he may be imploy’d if necessary.
                        He is a native of Ireland, a Man of very extensive acquird Knowledge & a great Share of natural
                            Sagacity united with a sound Judgment; but of as unmeaning a Countenance as any person in my Acquaintance. with this
                            Appearance he is as little suspected as any Man can be; an Officer in the Department of the Adjt General is a Countryman
                            & very intimate Acquaintance of Mr Heron’s thrô which Channel he has been able frequently to obtain important
                            & very interesting Inteligence; that he has had access to some of their Secrets a few Facts are
                            beyond a Doubt; your Excellency will  I informd you of the Contents of a
                            Letter you wrote to Virginia, which was intercepted about a Year ago but not publishd; this Letter his Friend shew him—of
                            the Descsent made last Sepr on New London I was informd by him and made a written Representation of it to the Governor
                            & Council three Days before it took place, this he had through the same Channel, he has
                            frequently brought me the most accurate Descriptions of the Posts occupied by the Enemy & more rational Accounts
                            of their Numbers, Strength & Designs than I have been able to obtain in any other Way—As to his Character, I
                            beleive him to be a consistant, rational, Whig; he is always in the Field on every alarm and has on every Trial prov’d
                            himself a Man of Bravery; he has a Family & a considerable Interest in this State, and from the begining of the
                            War has invariably followd the Measures of the Country; I might add as a Circumstance of his Fidelity, his delivering a
                            Letter from Genl Arnold to Majr Andre to me instead of leaving it where it ed, which Letter you have.
                        
                            Oppose to this, his Enemies suggest he carries on an illicit Trade with the Enemy; but I have livd Two
                            Years the next Doar to him and am fully convinc’d he never had a single Article of any Kind for Sale during that Time nor
                            do I beleive he was in the most distant Manner connected with Commerce at that Time or any subsequent Period. I know many
                            persons of more exalted Characters are also accus’d, none more than Governor Trumbull nor with less Reason—I beleive the
                            Governor and Mr Heron as clear of this Business as I am and I know myself to be totally free from every Thing which has
                            the least Connection with that Commerce.
                        I think it my Duty to give this full Information of his Character that if you should think it expedient to
                            imploy him you might have some Knowledge of the Man; that you might be better able to satisfy yourself if you should send
                            for him; I beleive on Conversation he would give you Satisfaction. I am dear General with the highest Esteem yr
                            Excellency’s Obedt Servt
                        
                            Saml H. Parsons
                        
                    